Citation Nr: 1314841
Decision Date: 05/06/13	Archive Date: 06/28/13

DOCKET NO.  10-33 938	)        DATE MAY 06 2013

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

THE ISSUES

1. Entitlement to service connection for an innocently acquired psychiatric disorder, other than dysthymia, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for right ear hearing loss.

5. Entitlement to service connection for left ear hearing loss.

REPRESENTATION 

Appellant represented by:   The American Legion
                                 
ATTORNEY FOR THE BOARD 

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to July 1987 and from February 1989 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from am August 2009 rating decision issued by the RO.

The Veteran was scheduled for a hearing with the Board in August 2011; however, he failed to report.

The RO in a rating decision in October 2010, granted service connection for dysthymia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

In light of the holding in demons, and the fact that the Veteran has been diagnosed with various psychiatric disorders to include dysthymia, the issue has been recharacterized as stated on the title page.

The Veteran's claim for a left knee disorder initially was developed as a claim of service connection for contusion of the left knee.

-2-

In light of the holding in demons that a claim for service connection encompasses all pertinent symptomatology regardless of the diagnosis, the issue has been broadened and recharacterized as service connection for a left knee disorder.

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

The issues of service connection for an innocently acquired psychiatric disorder, right knee disorder, and right ear hearing loss are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The Veteran currently does not have a left ear hearing loss disability for VA compensation purposes.

2. The Veteran was treated for a left knee contusion that resolved without residual disability during service.

3. The current left knee condition manifested by the postoperative residuals of cartilage damage is not shown to be due to a document injury or other event or incident of the Veteran's period of active service.

CONCLUSIONS OF LAW

1. The claim for a left ear hearing loss disability must be denied by operation of law. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

-3-

2. The Veteran does not have a left knee disability due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided a pre- adjudication VCAA notice by letter, dated in April 2009. The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by

-4-

the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims. The available service treatment records, post-service treatment records, and lay statements have been associated with the record. Additionally, the Veteran was afforded VA examinations in July 2009.

In particular, the VA examiners reviewed the Veteran's claims file and provided detailed medical histories, clinical evaluations, and opinions. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

-5-

Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b)

Analysis

Left Ear Hearing Loss

In his claim received in April 2009, the Veteran contends that he has left ear hearing loss that began during active service. His personnel records show that he was a motor transport operator during service and served in the Persian Gulf War.

-6-

Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service. See 38 U.S.C.A. § 1154(a).

The Veteran's service treatment records are negative for findings of hearing loss as defined by 38 C.F.R. §3.385.

On enlistment examination in February 1987, puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4,000 Hertz were 15, 10, 15, 10, and 0 in the left ear. An audiogram on the enlistment examination in January 1989 showed that decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 5, 10, 10, and 0 in the left ear.

An audiogram in February 1989 shows that puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 10, 15, 15, and 0 in the left ear.

On separation examination in August 1996, puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 15, 30, 25, and 20 in the left ear.

On VA examination in July 2009, the Veteran reported serving in the Persian Gulf and being exposed to acoustic trauma during service in the form of live fire and truck noise. He also reported that, in his civilian occupation, he drove a truck and had recreational noise exposure from hunting and motorcycles.

The audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 20, 25, 30, and 30 in the left ear. The speech recognition score using the Maryland CNC Test was 96 percent in the left ear.

The Board notes that the examiner in the summarizing the diagnostic and clinical tests made a error when she indicated that the speech recognition score was 92 percent in both ears as the results of the audiogram showed that speech recognition in the left ear was 96 percent.

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

-7-

Furthermore, the Board finds the Veteran's statements concerning his experiences in service and difficulties hearing to be credible.

The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385. See Jandreau v. Nicholson, 492 F. 3d 1372. The question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the above-cited testing results do not establish current hearing loss in the left ear as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent. See 38 C.F.R. § 3.385.

Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for left ear hearing loss disability.

Hence, the Veteran does not have a current left ear hearing loss disability for VA purposes. The test results are controlling and clearly more probative than his lay evidence.

For this reason, the Board finds that the claim for service connection for left ear hearing loss must be denied by law. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee Disorder

In the claim received in April 2009, the Veteran asserts that his left knee disability began in service.

-8-

The service treatment records show that, in April 1992, the Veteran was treated for a contusion after his left knee hit an object. The Veteran did not report having any left knee problems on the August 1996 report of medical history upon separation from service, and the separation examination evaluated his extremities as being normal.

After service, the VA progress notes in 2009 show the Veteran complained of having knee pain.

On VA examination in July 2009, the Veteran reported that he bruised his knee and was on light duty for one week. He further reported that the left knee healed and did not bother him again until he twisted it in 2000 and underwent surgical repair of the cartilage.

Since that time the Veteran denied having any problems with his left knee, to include pain, stiffness, locking, giving out or any other problems. The accompanying x-ray report showed small effusions.

The examiner opined that the left knee contusion in April 1992 was treated and resolved. He concluded that the Veteran currently did not have any active symptoms of a left knee condition.

The examiner noted that, except for the April 1992 left knee contusion, which resolved, there was no further treatment during service and that the Veteran denied having any current left knee symptoms, to include residuals of his post-service injury.

While the evidence shows the Veteran during the appeal period had pain in his left knee, these symptoms alone, without a finding of an underlying disorder, cannot be service connected. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

-9-

To the extent that the Veteran sustained a left knee contusion during service in April 1992, the medical evidence serves to show that this episode was acute and transitory in nature and did not result in a residual disability.

The Board has considered the Veteran's statements with regard to his left knee condition; however, he lacks appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue. See Bostain v. West, 11 Vet. App. 124, 127 (1998). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Moreover, the Veteran is not found to have presented credible lay assertions sufficient to establish that his current left knee condition is linked to an injury or other event or incident of his period of active service.

In sum, the preponderance of the evidence does not show that the current left knee disorder had its clinical onset during service. In the absence of proof of a present disability due to disease or injury that occurred in service, the claim must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Under the circumstances, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disorder and it must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER 

Service connection for a left ear hearing loss disability is denied. Service connection for a left knee disorder is denied.

- 10-

REMAND

The Veteran's service treatment records are unremarkable for a diagnosis of right ear hearing loss disability hearing loss as defined by 38 C.F.R. § 3.385.

On VA audio examination in July 2009, the Veteran had right ear hearing loss as defined by 38 C.F.R. § 3.385. The puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4,000 Hertz were 30, 25, 35, 70, and 80 in the right ear. The speech recognition score using the Maryland CNC Test was 92 percent in the right ear.

The Veteran reported serving in the Persian Gulf War and being exposed to acoustic trauma during service due to live fire and truck noise. He also reported that, in his civilian occupation, he also drove a truck and had recreational noise exposure from hunting and motorcycles.

The examiner concluded that the Veteran had borderline normal to mild hearing loss from 500 to 2000 Hertz and severe sensorineural hearing loss from 3000 to 4000 Hertz. She opined that, as there was no significant change in hearing since entrance, it was not at least as likely as not that the Veteran's hearing loss resulted from noise exposure during military service. Her rationale was that she was a licensed audiologist and had clinical experience and expertise.

This opinion is inadequate as it only focuses on changes in hearing acuity during service and does not address whether there is an etiological relationship between the Veteran's current right ear hearing loss and the reported exposure to noise during service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore an opinion is necessary to determine the etiology of the Veteran's right ear hearing loss.

- 11-

The Veteran contends that his right knee disability began in service. While he was afforded a VA examination in July 2009 to evaluate his left knee, his right knee was not examined.

The July 2009 VA examination included x-ray evidence of old mild right knee Osgood-Schlatter 's disease and mild right patellofemoral degenerative joint disease.

As the Veteran reports having had right knee problems since service and currently having degenerative joint disease of the right knee, which is included among the chronic diseases under 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a), consideration of continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement under VCAA for warranting a VA examination, when the evidence indicates that the veteran's disability may be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Therefore, under these circumstances a VA examination is warranted to determine the nature and likely etiology of the claimed right knee condition.

As for the Veteran's claim for a psychiatric disorder, as discussed earlier, the RO in a rating decision in October 2010, granted service connection for dysthymia. The RO based its determination on the VA examination in October 2010.

Further, during the current period of appeal, the VA mental health records in April 2010 showed that the Veteran had been diagnosed as having a mood disorder. The Board notes that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

- 12-

The VA examiner in October 2010 recorded a diagnosis of dysthymia (which he opined was previously diagnosed as adjustment disorder) and PTSD, but did not diagnose a mood disorder.

Where, as here, the Veteran has been diagnosed with other acquired psychiatric disorders during the current appeal period, the examiner must consider all of the Veteran's past diagnoses in rendering an opinion.

Thus, a VA opinion should be obtained as to whether, based on this record, the Veteran suffers another psychiatric disorder, other than dysthymia that is due to service.

Accordingly, these remaining matters are REMANDED for the following action:

1. The RO should take all indicated action in order to obtain an opinion from a VA audiologist to determine the nature and likely etiology of the Veteran's current right ear hearing loss.

The claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report.

Any opinions provided should be based on a review of the evidence of record and sound medical principles. A complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner is asked to answer the following question:

Whether it is at least as likely as not (probability of 50 percent or greater) that the current right ear hearing loss

- 13-

disability is related to the Veteran's noise exposure or another event or incident in service.

For purposes of the opinion being sought, the examiner should specifically address the following:

The extent of the Veteran's noise exposure during service in the Persian Gulf War as a motor transport operator.

The extent of the Veteran's noise exposure in connection with his civilian occupation as a truck driver and his recreational noise exposure from hunting and motorcycles after service.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for so doing.

2. The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right knee disorder.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to

- 14-

whether it is at least as likely as not (whether there is a 50 percent or greater probability) that he has a right knee disability, to include due to degenerative joint disease and Osgood-Schlatter 's disease, that is due to an injury or other event or incident of his period of service.

The RO must send the claims file to the appropriate examiner for review, and the examiner must indicate that the claims file was reviewed.

The examiner must take a complete history from the Veteran as to the nature and onset of his right knee manifestations.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for so doing.

3. The RO then should have the Veteran scheduled for a VA examination in order to ascertain the nature and likely etiology of the claimed innocently acquired psychiatric disorder.

- 15-

The claims file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. Any opinions should be provided based on a review of the evidence of record and in light of sound medical principles. A complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner should offer an opinion as to whether it is as likely as not that the Veteran has another innocently acquired psychiatric disability that had its clinical onset during service or was caused or aggravated by the already service-connected dysthymia. In rendering the opinion, the examiner should comment on the service treatment records showing that the Veteran exhibited suicidal ideation or had multiple signs of depression during service. The examiner also should comment on the April 2010 VA mental health treatment records showing that he was exposed to dead bodies during service in the Persian Gulf War.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

- 16-

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

- 17-



